internal_revenue_service number release date index number ------------------------ ---------------------------------------------------------- ----------------------------- --------------------------------- -------------------------------------------- - department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc corp b03 - plr-147127-03 date october --------------------------------- ---- ---- distributing ----------------------------- ---------------------------------------------------------- -------------------------------------------------- controlled ---------------------------------------------------------- -------------------------------------------------- a c d f g h date c date d date e ------------------- ------------------- ------------------ ---- ---- -- -- ---------------------------------------------- we respond to a letter dated date submitted on your behalf by n dear --------------- your authorized representative requesting that we supplement our letter_ruling dated date plr-103061-99 issued as plr the prior letter_ruling the legend abbreviations facts proposed transaction representations and caveats appearing in the prior letter_ruling are hereby incorporated by reference additional information was submitted in a letter dated date the information submitted for consideration is summarized below the prior letter_ruling contains rulings under sec_355 of the internal_revenue_code and related provisions of the code and regulations regarding the distribution to distributing’s shareholders of the class b common_stock of controlled the distribution following a recapitalization of controlled to create a dual-class voting_stock structure the first recapitalization the first recapitalization was designed to insure that the control requirements of sec_355 and d of the code would be satisfied despite a secondary offering of controlled stock that was to occur before the distribution the first recapitalization gave controlled two classes of stock controlled class a common_stock the holders of which were entitled to elect up to c percent of controlled’s board_of directors the class a stock and controlled class b common_stock the holders of which were entitled to elect the remaining d percent or more of controlled’s board_of directors the class b stock the two classes of stock are identical except for voting rights in the first recapitalization all of the publicly-held shares of controlled stock were redesignated as class a stock and all of the shares of controlled stock held by distributing were exchanged for an equal number of shares of class b stock recapitalization under the ticker symbol that had previously been associated with the original controlled common_stock the class b stock did not begin trading publicly until immediately following the distribution distributing converted a number of shares of its class b stock into shares of class a stock and sold those shares in a secondary offering of controlled stock on date c the secondary offering the secondary offering reduced the amount of controlled stock class a and class b taken together held by distributing from a percent to f percent of the total number of outstanding shares of controlled distributing remained in control of controlled within the meaning of sec_368 by virtue of its ownership of all of the class b stock which entitled distributing to vote for at least d percent of controlled’s directors the class a stock began trading on n immediately following the first plr-147127-03 the distribution occurred on date d the prior letter_ruling holds among other things that the distribution would meet the requirements of sec_355 and c accordingly no gain_or_loss would be recognized by distributing’s shareholders on their receipt of controlled stock and no gain_or_loss would be recognized by distributing on the distribution of controlled stock the class b stock began trading on n on date e under a new ticker symbol it has been over g years since the first recapitalization and over h years since the distribution controlled has experienced difficulties and complaints from shareholders as a result of having two classes of publicly traded voting common_stock outstanding controlled seeks to eliminate its dual-class voting_stock structure in order to alleviate the disparity that has developed in the trading prices of the class a stock and the class b stock since the distribution as well as to address other problems relating to the dual-class structure the low-vote class a stock has consistently traded at a premium to the high-vote class b stock as a result controlled proposes that its shareholders be presented with an opportunity to vote to amend controlled’s certificate of incorporation to reclassify the class a stock and class b stock as a single class of common_stock or convert all the shares of class b stock into shares of class a stock the second recapitalization controlled would condition the second recapitalization upon the approval of the holders of a majority of the outstanding shares of class a stock voting as a separate class and the holders of a majority of the outstanding shares of class b stock voting as a separate class recapitalize the class a stock and the class b stock into one class of common_stock without affecting the tax-free treatment of the distribution or the effectiveness of the prior letter_ruling in support of this request controlled states that i substantial independent acts eg the shareholder votes are required to eliminate the dual-class structure ii at the time of the first recapitalization and the distribution controlled did not expect the circumstance that now gives rise to the need to revise its capital structure that is at the time of the first recapitalization controlled did not expect the high-vote class b stock to trade at a discount to the low-vote class a stock and iii considerable time has elapsed since the dual-class structure was implemented g years and the distribution took place h years and supplemental ruling requests we rule as follows based upon the information and representations submitted with the original distributing seeks a supplemental letter_ruling that controlled be allowed to plr-147127-03 the second recapitalization will not affect the qualification of the distribution under sec_355 of the code or the effectiveness of the prior letter_ruling the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied this supplemental ruling is directed only to the taxpayer s requesting it a copy of this letter together with the prior letter_ruling must be attached to representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter sec_6110 of the code provides that it may not be used or cited as precedent any income_tax return to which it is relevant this letter is being sent to your authorized representative cc filiz a serbes filiz a serbes chief branch office of associate chief_counsel corporate in accordance with the power_of_attorney on file with this office a copy of sincerely
